Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of June 19,
2003, between Hard Rock Hotel, Inc., a Nevada corporation (the “Company”), and
Kevin Kelley, an individual (“Executive”).

 

Preliminary Statements

 

A.                                   The Company currently operates that certain
hotel/casino resort known as the “Hard Rock Hotel” located at 4455 Paradise
Road, Las Vegas, Nevada.

 

B.                                     The Company desires to employ Executive,
and Executive desires to be so employed, on the terms and conditions herein
contained.

 

Agreement

 

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 

1.                                       Term of Employment.  The Company hereby
employs Executive and Executive accepts such employment commencing on the date
of this Agreement (the “Commencement Date”) and terminating on the  third
anniversary of the Commencement Date, unless sooner terminated as hereinafter
provided; provided, however, that this Agreement may be extended for successive
one (1) year terms upon the mutual agreement of the parties hereto.

 

2.                                       Services to be Rendered.

 

2.1.                              Duties of Executive.  Executive shall be
employed to serve in the capacity of President , Chief Operating Officer, and
General Manager of the Company.  Executive shall be responsible for the overall
supervision, direction, and control of the operations of the Hard Rock Hotel
facility and shall direct the operating departments with a view to the
successful implementation of the business policies and plans for the Hard Rock.
Executive shall provide support in the conceptual, strategic, and policy
formulation functions of the Company and shall direct and coordinate the
activities of the Hard Rock to attempt to obtain optimum efficiency and economy
of operations in order to maximize profits. Executive shall devote his full
business time, attention and ability to the affairs of the Company during the
term of this Agreement; provided, however, that Employee shall not be precluded
from involvement in charitable or civic activities or his personal financial
investments or to provide consulting services, except that such consulting
services may not relate to the gaming industry, provided that the same do not
interfere with his time and attention to the affairs of the Company.  Executive
will report directly to the Chairman of the Board of Directors (“Chairman”) or
such other person designated by the Chairman or Board of Directors of the
Company (the “Board”).

 

3.                                       Compensation and Benefits. The Company
shall pay the following compensation and benefits to Executive during the term
hereof; and Executive shall accept the same as payment in full for all services
rendered by Executive to or for the benefit of the Company:

 

3.1.                              Base Salary. Commencing on the Commencement
Date, a base salary (the “Base Salary”) of $375,000 per annum. The Base Salary
shall accrue in equal bi-weekly installments in arrears and shall be payable in
accordance with the payroll practices of the Company in effect from time to
time.

 

3.2.                              Annual Bonus.  Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”) to be determined by the Chairman
based upon the achievement of the financial performance and other objectives of
the Company and Executive’s contribution to such performance.  Such bonus will
be equal to sixty (60) percent of Executive’s base salary provided the Company
meets its annual budgeted EBITDA. It shall be increased or decreased by the
percentage that actual annual EBITDA varies from the annual budgeted EBITDA.

 

1

--------------------------------------------------------------------------------


 

3.3.                              Stock.  Executive shall be entitled to
participate in any stock option or phantom equity plans that the Company
provides to its comparable senior executive officers to the extent such plans
are established by the Company.

 

3.4.                              Expenses.  The Company shall reimburse
Executive for reasonable out-of-pocket expenses incurred in connection with the
performance of his duties hereunder, subject to (i) such policies as the Board
may from time to time establish and (ii) Executive furnishing the Company with
evidence in the form of receipts satisfactory to the Company substantiating the
claimed expenditures.

 

3.5.                              Vacation.  Executive shall be entitled to four
weeks of vacation  per year..  Executive shall also be entitled to all paid
holidays given to the Company’s comparable senior executive officers.

 

3.6.                              Benefits.  Executive shall be entitled to
participate in the Company’s group insurance, hospitalization, and group health
and benefit plans and all other benefits and plans as the Company provides to
its comparable senior executive officers to the extent such plans are
established by the Company and to the extent that Executive is eligible to
participate in such plans.

 

3.7.                              Withholding and other Deductions.  All
compensation payable to Executive hereunder shall be subject to such deductions
as the Company is from time to time required to make pursuant to law,
governmental regulation or order.

 

4.                                       Facilities.  Executive shall be
furnished with an office, supplies and personnel which are necessary or
appropriate for the adequate performance by Executive of his duties as set forth
in this Agreement.

 

5.                                       Representations and Warranties of
Executive. Executive represents and warrants to the Company that (i) Executive
is under no contractual or other restriction or obligation which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder,
or the other rights of the Company hereunder and (ii) Executive is under no
physical or mental disability that would hinder the performance of his duties
under this Agreement.

 

6.                                       Non-disclosure; Non-solicitation. 
During the term of this Agreement and thereafter, Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or its affiliates, and
their respective businesses, which shall not be public knowledge (other than
information which becomes public as a result of acts of Executive or his
representatives in violation of this Agreement), including, without limitation,
customer/ client lists, matters subject to litigation, and technology or
financial information of the Company or its subsidiaries, without the prior
written consent of the Company.  In addition, during the term of this Agreement
and for a one (1)  year period thereafter, Executive shall not, directly or
indirectly, solicit or contact any employee of the Company or any affiliate of
the Company, with a view to inducing or encouraging such employee to leave the
employ of the Company or its affiliates, for the purpose of being employed by
Executive, an employer affiliated with Executive or any competitor of the
Company or any affiliate thereof.  Executive acknowledges that the provisions of
this Article 6 are reasonable and necessary for the protection of the Company
and that the Company will be irrevocably damaged if such provisions are not
specifically enforced.  Accordingly, Executive agrees that, in addition to any
other relief to which the Company may be entitled in the form of actual or
punitive damages, the Company shall be entitled to seek and obtain injunctive
relief from a court of competent jurisdiction (without posting a bond therefor)
for the purpose of restraining Executive from any actual or threatened breach of
such provisions.

 

7.                                       Termination.

 

7.1.                              Death or Total Disability of Executive. If
Executive dies or becomes totally disabled during the term of this Agreement,
Executive’s employment hereunder shall automatically terminate. For these
purposes Executive shall be deemed totally disabled if Executive shall become
physically or mentally incapacitated or disabled or otherwise unable fully to
discharge Executive’s essential duties hereunder for a period of ninety (90)
consecutive calendar days or for one hundred twenty (120) calendar days in any
one hundred eighty (180) calendar-day period.

 

2

--------------------------------------------------------------------------------


 

7.2.                              Termination for Good Cause. Executive’s
employment hereunder may be terminated by the Company for “good cause.” The term
“good cause is defined as any one or more of the following occurrences:

 

(a)                                  Executive’s breach of any of the covenants
contained in Article 6 of this Agreement;

 

(b)                                 Executive’s conviction by, or entry of a
plea of guilty or nolo contendere in, a court of competent and final
jurisdiction for any crime involving moral turpitude or punishable by
imprisonment in the jurisdiction involved;

 

(c)                                  Executive’s commission of an act of
criminal fraud that affects the Company, whether prior to or subsequent to the
date hereof upon the Company;

 

(d)                                 Executive’s continuing repeated willful
failure or refusal to perform Executive’s duties as required by this Agreement
(including, without limitation, Executive’s inability to perform Executive’s
duties hereunder as a result of drug or alcohol related misconduct and/or as a
result of any failure to comply with any laws, rules or regulations of any
governmental entity with respect to Executive’s employment by the Company);

 

(e)                                  Executive’s gross negligence,
insubordination or material violation of any duty or loyalty to the Company,
misappropriation of Company assets, or any other material misconduct on the part
of Executive;

 

(f)                                    Not used.

 

(g)                                 the failure of Executive to obtain any
requisite license, permit or approval based on suitability from any state,
county, or other governmental authority having jurisdiction over the gaming
operations of the Company (the “Gaming Authorities”) which would preclude
Executive from carrying out his duties as set forth in this Agreement;

 

(h)                                 if, after the initial receipt by Executive
of any requisite license, permit or approval from the Gaming Authorities, the
execution of Executive’s duties as set forth in this Agreement will, as
evidenced by communications from any senior official of any of the Gaming
Authorities, materially preclude or unduly delay the issuance of, or result in
the imposition of unduly burdensome terms and conditions on, or revocation of,
any liquor, gaming or other license, permit or approval, necessary or
appropriate to the proposed, contemplated or actual operations of the Company;
provided, however, that this Section 7.2(h) shall not be applicable if Executive
shall, within a reasonable period of time after receipt of written notice from
the Board specifying the nature of the issues involved hereunder, remedy the
situation to the satisfaction of the applicable Gaming Authorities; or

 

(i)                                     Executive’s breach of any other
provision of this Agreement, provided that termination of Executive’s employment
pursuant to this subsection (i) shall not constitute valid termination for good
cause unless Executive shall have first received written notice from the Board
stating with specificity the nature of such breach and affording Executive at
least fifteen (15) days to correct the breach alleged.

 

7.3.                              Resignation of Executive.  The Company shall
have the right to terminate this Agreement and Executive’s employment hereunder
due to the voluntary resignation of Executive, provided that Executive shall
deliver no less than sixty (60) days prior written notice of such resignation to
the Board, which notice may be waived by the Company in its sole discretion.

 

7.4.                              Severance Compensation. Notwithstanding
anything contained in this Agreement, upon a termination of this Agreement and
Executive’s employment hereunder due to the occurrence of any of the events
referred to in Section 7.1, 7.2 or 7.3 of this Agreement, Executive (or
Executive’s heirs or representatives) shall be entitled to receive only such
portion (if any) of the Base Salary as may theretofore have accrued but be
unpaid on the date on which the termination shall take effect.

 

3

--------------------------------------------------------------------------------


 

7.5.                              Termination for No Cause.  In addition to the
right to terminate this Agreement pursuant to Sections 7.1, 7.2 and 7.3 of this
Agreement, the Company shall have the right to terminate this Agreement and
Executive’s employment hereunder for any other reason or for no reason prior to
the expiration of the term of this Agreement.  In the event that the Company
terminates this Agreement and Executive’s employment hereunder pursuant to this
Section 7.5, the Company shall give ten (10) days prior written notice to
Executive and pay a termination fee to Executive in an amount equal to (i) one
years Base Salary or (ii) $ 250,000, in the event such termination occurs in
the  last eight (8) months of the contract term , to be paid in the manner and
at the rate Executive had received immediately prior to such termination
pursuant to Section 3.1 of this Agreement and the Company shall have no further
obligation to Executive under this Agreement.

 

7.6.                              Termination Obligations of Executive.  In the
event that this Agreement and Executive’s employment hereunder is terminated,
Executive, or his legal representative in case of termination by death or
Executive’s physical or mental incapacity to serve, shall:

 

(a)                                  by the close of the effective date of
termination, resign from all corporate positions held in the Company and any of
its subsidiary and affiliated companies;

 

(b)                                 promptly return to a representative
designated by the Company all property, including but not limited to, keys,
identification cards and credit cards of the Company or any of its subsidiaries
or affiliated companies; and

 

(c)                                  incur no further expenses or obligations on
behalf of the Company, or any of its subsidiaries and affiliated companies.

 

8.                                       Change of Control. In the event of a
“Change of Control” (as defined below) the Executive shall be entitled to three
years Base Salary if within thirty (30) days after the Change in Control the
Executive tenders his resignation in conformity with Article 7.3 of the
Agreement.  A Change in Control of the Company shall mean a change in control of
a nature that would be required to be reported in response to Item 403(c) of
Regulation S-K; provided that, without limitation, such a change in control
shall not be deemed to have occurred if Peter Morton is the beneficial owner as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company representing 51% or more of the combined voting power
of the Company’s then outstanding securities.

 

9.                                       Arbitration. Any claim or controversy
arising out of or relating to this Agreement shall be settled by arbitration in
Las Vegas. Nevada, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction. There shall be
three arbitrators, one to be chosen directly by each party at will, and the
third arbitrator to be selected by the two arbitrators so chosen. Each party
shall pay the fees of the arbitrator it selects and of its own attorneys, the
expenses of its witnesses and all other expenses connected with presenting its
case. Other costs of the arbitration, including the cost of any record or
transcripts of the arbitration, administrative fees, the fee of the third
arbitrator, and all other fees and costs, shall be borne equally by the parties
hereto unless it is determined that one or both parties were not acting in good
faith in which case the party determined to not have been acting in good faith
shall bear all fees and expenses described above which would otherwise have been
paid by the opposing party.

 

10.                                 General Relationship. Executive shall be
considered an employee of the Company within the meaning of all federal, state
and local laws and regulations including, but not limited to, laws and
regulations governing unemployment insurance, workers’ compensation, industrial
accident, labor and taxes.

 

11.                                 General Provisions.

 

11.1.                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns and
Executive, his assignees, and his estate.  Neither Executive, his designees, nor
his estate shall commute, pledge, encumber, sell or otherwise dispose of the
rights to receive the payments provided in this Agreement, which payments and
the rights thereto are expressly declared to be nontransferable and
nonassignable (except by death or otherwise by operation of law).

 

4

--------------------------------------------------------------------------------


 

11.2.                        Governing Law.  This Agreement shall be governed by
the laws of the State of Nevada from time to time in effect.

 

11.3.                        Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same Agreement.

 

11.4.                        No Waiver.  Except as otherwise expressly set forth
herein, no failure on the part of either party hereto to exercise and no delay
in exercising any right, power or remedy hereunder shall operate as a waiver
hereof nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

 

11.5.                        Headings.  The headings of the Articles and
Sections of this Agreement have been inserted for convenience of reference only
and shall in no way restrict any of the terms or provisions hereof.

 

11.6.                        Notices.  Any notice under this Agreement shall be
given in writing and delivered in person or mailed by certified or registered
mail, addressed to the respective party at the address as set out below, or at
such other address as either party may elect to provide in advance in writing,
to the other party:

 

EXECUTIVE:

 

Kevin Kelley

636 Canyon Greens Dr.

Las Vegas, NV 89144

 

COMPANY:

 

Hard Rock Hotel, Inc.

510 North Robertson Boulevard

Los Angeles, California 90048

Attn:  Peter Morton

 

WITH A COPY TO:

Gordon & Silver, Ltd.

3960 Howard Hughes Pkwy

Ninth Floor

Las Vegas, NV 89109

Attn:  Jeff Silver, Esq.

 

11.7.                        Severability.  If any provision of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable by reason of any rule of law or public policy, all other
provisions of this Agreement shall nevertheless remain in effect.  No provision
of this Agreement shall be deemed dependent on any other provision unless so
expressed herein.

 

11.8.                        Compliance with Laws; Gaming Authorities Approval. 
Nothing contained in this Agreement shall be construed to require the
commencement of any act contrary to law, and when there is any conflict between
any provision of this Agreement and any statute, law, ordinance, or regulation,
contrary to which the parties have no legal right to contract, then the latter
shall prevail; but in such an event, the provisions of this Agreement so
affected shall be curtailed and limited only to the extent necessary to bring it
within the legal requirements.  Notwithstanding anything contained in this
Agreement to the contrary, this Agreement and the terms and conditions contained
herein shall be contingent upon receipt of all requisite approvals of the
applicable Gaming Authorities.

 

11.9.                        No Waiver.  The several rights and remedies
provided for in this Agreement shall be construed as being cumulative, and no
one of them shall be deemed to be exclusive of the others or of any right or
remedy allowed by law.  No waiver by the Company or Executive any failure of
Executive or the Company,

 

5

--------------------------------------------------------------------------------


 

respectively, to keep or perform any provision of this Agreement shall be deemed
to be a waiver of any preceding or succeeding breach of the same or other
provision.

 

11.10.                  Merger.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Company.

 

11.11.                  No Representations.  Each party to this Agreement
acknowledges that no representations, inducements, promises or other agreements,
oral or otherwise, have been made by any party, anyone acting on behalf of any
party, which are not embodied herein and that no other agreement, statement or
promise not contained in this Agreement shall be valid or binding.  Any addendum
to or modification of this Agreement shall be effective only if it is in writing
and signed by the parties to be charged.

 

11.12.                  Drafting Ambiguities.  Each party to this Agreement has
been afforded an opportunity to have this Agreement reviewed by his or its
respective counsel. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or of any amendments or exhibits to this
Agreement.

 

11.13.                  Survival.  The terms and conditions of Article 6 and of
this Agreement shall survive the termination of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove set forth.

 

COMPANY:

 

EXECUTIVE:

 

 

 

Hard Rock Hotel, Inc., a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Peter A. Morton

 

/s/ Kevin Kelley

 

Peter A. Morton, Chairman

 

Kevin Kelley

 

6

--------------------------------------------------------------------------------